Wright, J.,
dissenting. Ohio’s Constitution is the ultimate expression of the will of the people of Ohio in carrying out their self-governance. Thus, it troubles me to see the majority hold that a legislative enactment, R.C. 3519.10, which requires an elector signing an initiative petition to give his or her “voting residence,” controls registration for Ohio initiative petitions. The majority seemingly overlooks the clear mandate of Section 1(g), Article II of the Ohio Constitution that requires an elector signing an Ohio initiative petition to give only his or her “place of residence.” Accordingly, I would affirm the court of appeals’ ruling that these signatures are valid for the purposes of an initiative petition.
Section 1(g), Article II of the Ohio Constitution provides the nearly exclusive means of control over Ohio’s initiative petition process. This section *107contains express self-executing language near its end which bars any attempt at “limiting” or “restricting” the powers or provisions of that section.
As stated, Section 1(g), Article II of the Ohio Constitution requires that an elector signing an initiative petition give his or her “place of residence.” Case law has interpreted such language to mean the place within the county where the elector currently resides. See, e.g., Kyser v. Bd. of Elections of Cuyahoga Cty. (1973), 36 Ohio St. 2d 17, 65 O.O. 2d 93, 303 N.E. 2d 77. R.C. 3519.10 requires the listing of a “voting residence.” Yet Section 1(g), Article II should control in case of inconsistency where the Section 1(g), Article II “place of residence” language could not be harmonized with the R.C. 3519.10 “voting residence” language. This seeming conflict can be harmonized by noting that R.C. 3501.01 (the definitions section of Title 35, “Elections”) defines “voting residence” as «* * * that place of residence of an elector which shall determine the precinct in which he may vote.” (Emphasis added.)
I accept the premise that “place of residence” is the controlling language regarding the addresses of electors who sign initiative petitions. If “place of residence” is the controlling language, then those electors who listed addresses on the petition different from those addresses listed on the voter registration cards, but who nonetheless were still valid electors within their county, would not be precluded as “NRA” (not registered at this address).
Several other strong arguments support the position that “place of residence” is the controlling language in determining the validity of initiative petition signatures. First, “[t]he petition and signatures upon such petitions shall be presumed to be in all respects sufficient unless * * *” otherwise proven not later than forty days before the election. (Emphasis added.) Section 1(g), Article II, Ohio Constitution. State, ex rel. Herbert, v. Mitchell (1939), 136 Ohio St. 1, 8, 15 O.O. 330, 333, 22 N.E. 2d 907, 910. Second, treating the “place of residence” language as restrictively as the majority reads it today seriously constrains the ability of Ohio electors to utilize the initiative process to place an amendment on the Ohio ballot. Third, Section 1(g), Article II of the Ohio Constitution governs the qualifications of signers of initiative, supplementary, or referendum petitions. It does not deal with qualifications to vote in an election. The General Assembly has enacted more stringent requirements to qualify to vote. See R.C. 3503.01 et seq. Thus, by using the “place of residence” language, the legislature allowed electors to retain their more wide-ranging ability to initiate an amendment, yet also advanced the legislature’s policy of guarding against vote fraud.
Since it is clear to me that the “place of residence” language found in Section 1(g), Article II of the Ohio Constitution controls elector registration for the Ohio initiative petition process, I must respectfully dissent.
Holmes, J., concurs in the foregoing dissenting opinion.